I concur with Judge LEWIS' opinion except that, as to appellant Cohen, I vote to reverse the conviction, and for a new trial. All the testimony as to Cohen's connection with these larcenies is circumstantial and equivocal only, not direct. That testimony, since it does not "exclude to a moral certainty every hypothesis except that of guilt" and is "`consistent with either the hypothesis of innocence or the hypothesis of guilt'", is insufficient basis for a conviction (People v. Weiss,290 N.Y. 160, 163, and cases cited). Guilt in a criminal case must be proven beyond a reasonable doubt and so we are forbidden to apply here the rule in civil cases (see Dillon v. Rockaway BeachHospital, 284 N.Y. 176, 179) that a judgment may be sustained if we find in the record any evidence which supports the inference on which the decision is based.